RABINOWITZ, Chief Justice,
dissenting, joined by DIMOND, Senior Justice.
I am of the view that the superior court was clearly mistaken in imposing concurrent eight-year terms of imprisonment, with three years suspended. Given the circumstances that these were Alvarado’s first convictions (he did have a seventeen-year-old OMVI conviction as well as a two-year-old OMVI conviction), and that he is forty-eight years of age, is hard working and has a solid employment history, I have concluded that the sentences were excessive.
Admittedly, Alvarado’s conduct is serious. Given the ages of the children, the potential harmful consequences of such conduct to the children involved, and the need to protect society from such anti-social conduct, a significant period of incarceration is warranted. On the other hand, in light of the absence of any serious prior record, and the positive elements in Alvarado’s background, I am of the view that Alvarado’s concurrent sentences should not exceed five years’ incarceration with two years thereof suspended.